ON PETITION POR REHEARING.
PER CURIAM.
A petition for rehearing has been filed in this case, and although the rule does not authorize the consideration of petitions for rehearing in original proceedings in this court, we have directed that the petition be filed and have examined and considered the same.
*759Counsel for plaintiff presents a number of arguments against the soundness of the opinion of the court. An examination of the petition and of the arguments accompanying the same fails to convince us that any error or mistake has been made. The chief reason urged, and that around which all the other arguments revolve, is that the Industrial Savings Association has not had its day in court, and to hold that the trial court had jurisdiction when it appointed a receiver in this case amounts to taking the Industrial Association’s property without due process of law. The weakness and fallacy of this argument lies in the fact that the Industrial Savings Association is making no contention in this court and is making no complaint against the action of the trial court. The plaintiff, the Utah Association of Credit Men, is in no way injured or prejudiced by reason of the fact that the Industrial Savings Association has not had its day in court, nor is it of any consequence to the plaintiff even if the Industrial Savings Association’s property be taken without due process of law. If these contentions were true and conceded, they would not amount to a lack or failure to acquire jurisdiction over the plaintiff and of the plaintiff’s interest in the property for which a receiver was appointed. No attempt was made in the lower court to proceed against the Industrial Savings Association in the 'particular action in which the receiver was appointed; but it was shown that the First National Bank had claims against the Industrial Savings Association, and was prosecuting them to judgment. The bank does not pretend to have any claim or demand against the plaintiff, consequently could not reduce any such claim or demand to judgment. It is endeavoring, • however, to reach out and lay hold upon the property of its debtor, and it claims that the property plaintiff holds as assignee is subject to the payment of these debts and is being wasted and squandered.
We do not undertake to say in this case whether an error has or has not been committed in the rulings of the court in the course of the proceedings; but we do hold that the court had acquired jurisdiction, and when we say jurisdie*760tion, we mean jurisdiction of the parties who were before the court and of the subject matter. The plaintiff in this case was before the court.
The petition is denied.